IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,522-01


                          EX PARTE MARIO SIFUENTEZ, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. CR-16-0669-A IN THE 428TH DISTRICT COURT
                               FROM HAYS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while

intoxicated and sentenced to forty-five years’ imprisonment.

        Applicant contends, among other things, that his counsel rendered ineffective assistance

because he failed to timely file a notice of appeal. We remanded this application to the trial court

for findings of fact and conclusions of law.

        The trial court has determined that Applicant was deprived of a direct appeal through no fault

of his own. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006). We find that Applicant is
                                                                                                      2

entitled to the opportunity to file an out-of-time appeal of the judgment of conviction in Cause No.

CR-16-0669 from the 428th District Court of Hays County. Applicant is ordered returned to that

time at which he may give a written notice of appeal so that he may then, with the aid of counsel,

obtain a meaningful appeal. Within ten days of the issuance of this opinion, the trial court shall

determine whether Applicant is indigent. If Applicant is indigent and wishes to be represented by

counsel, the trial court shall immediately appoint an attorney to represent Applicant on direct appeal.

All time limits shall be calculated as if the sentence had been imposed on the date on which the

mandate of this Court issues. We hold that, should Applicant desire to prosecute an appeal, he must

take affirmative steps to file a written notice of appeal in the trial court within 30 days after the

mandate of this Court issues.

       Applicant’s remaining allegations challenging the validity of his conviction and sentence are

dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex. Crim. App. 1997).

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: August 21, 2019
Do not publish